DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/22/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/21 has been entered.
 	The reply filed 04/22/21 affects the application 16/322,410 as follows:
1.     Claim 1 has been amended. The rejections of the office action mailed 12/22/20 have been modified as necessitated by Applicant’s amendments.  Claims 1, 3-7, 10-16, 19, 20, the invention of Group I is prosecuted by the examiner.  Claim 21 is withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 3-7, 10-16, 19-21 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1, 3-7, 10, 11, 13-15, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1) in view of Brandle (US 6,255,557 B1).
	Claim 1 is drawn a method for purifying rebaudioside M, which method comprises: (a) providing an aqueous solution comprising rebaudioside M at a concentration of at least about l0g/L and at a purity of at least about 10% by weight on a dry basis, wherein the aqueous solution comprises less than about 2% organic solvent(s); (b) concentrating the solution to achieve a solution comprising at least 80 g/L of rebaudioside M; wherein the concentrating comprises: (i) a combination of membrane ultrafiltration and membrane nanofiltration: (ii) evaporation: and/or (iii) spray-drying the solution in (a) and then redissolving the spray-dried material, and (c) crystallizing from the solution a high purity composition comprising rebaudioside M, wherein the method for purifying rebaudioside M does not comprise the use
of chromatography, thereby purifying rebaudioside M.
Zhang et al. disclose Applicant’s method for purifying rebaudioside M from a steviol glycosides solution comprising rebaudioside M at a concentration of about 10g/L or above at a purity of above 10% by weight on a dry basis by crystallization (see examples 5-7; see also page 21, 1st paragraph).  Also, Zhang et al. disclose the typically, steviol glycosides can be obtained by extracting leaves of Stevia rebaudiana varietal, with water or alcohols (ethanol or methanol) (see page 13, last paragraph).  That is, Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides such as one comprising the steviol glycoside rebaudioside M can be used in their preparation. Therefore, it is obvious to use an aqueous solution such as one with no alcohol (e.g.; 0% alcohol (i.e.; less than 2% alcohol)) that comprises the steviol glycoside rebaudioside M in the preparation of rebaudioside M based on Zhang et al., or use an alcohol (e.g.; ethanol or methanol) solution in the preparation of rebaudioside M based on Zhang et al. Also, it should be st paragraph). In addition, Zhang et al. disclose that concentrating by, for example, nano-filters (which means or implies nanofiltration) can be used or applied (see pages 8 last paragraph to page 9, 1st paragraph). Also, Zhang et al. also disclose that evaporating, deionizing and drying (for example via spray-drying) can be used or applied (see pages 8 last paragraph to page 9, 1st paragraph). Thus, based on Zhang et al. it is obvious to concentrate by using nano-filters or nanofiltration, evaporation and spray-drying the solutions (not chromatography or chromatographic techniques). Also, it should be noted that it is well known that ultrafiltration like nanofiltration also concentrates solutions when applied to said solutions. Furthermore, it should be noted that the use of rebaudioside M of 80g/L (as claimed by Applicant)  = 8g/100ml of rebaudioside M which equates to 8% of rebaudioside M and Zhang et al. disclose crude steviol glycoside Reb M with mass content of more than 25-35% (see page 36, 1st paragraph). Furthermore, Zhang et al. disclose that within the scope of the present invention, it is preferred to extract and purify a composition comprising Reb M. The Reb M content in the final product will most preferably reach up to 95 wt % by dried weight. This content is considered an upper ideal. Achieving 95 wt% or 97 wt % is possible using the method of the invention but the cost-benefit analysis suggests that this content is commercially viable and achieves the desired sweetening. If cost is no issue in its application, the method of the invention could achieve over 99 wt% content of Reb M (see page 35, 2nd paragraph).
The difference between Applicant’s claimed method and the method taught by Zhang et al. is that Zhang et al. do not disclose the concentrating that comprises a combination of membrane ultrafiltration and membrane nanofiltration.

when the sweetener is rebaudioside A, the extraction can involve solvent extraction, ion exchange, precipitation, coagulation, crystallization, filtration, nanofiltration, supercritical fluid extraction, ultrafiltration, or a combination thereof (see col. 3, lines 52-61).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.

It should be noted that the use of rebaudioside M of 80g/L (as claimed by Applicant)  = 8g/100ml of rebaudioside M which equates to 8% of rebaudioside M and Zhang et al. disclose crude steviol glycoside Reb M with mass content of more than 25-35%. Also, it should be noted that Zhang et al. produces rebaudioside M of the same or similar purity comprising concentrating the solution and thus Zhang et al.’s method in view of Brandle should also produce a solution comprising rebaudioside M of similar concentration such as about 80g/L or greater, because it is st paragraph).  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1) and Brandle (US 6,255,557 B1) as applied in claim 1 above, and further in view of Prakash et al. (US 8,017,168 B2).
	Claim 12 is drawn to a method according to claim 1, further comprising seeding the solution comprising rebaudioside M with an amount of rebaudioside M sufficient to promote crystallization of the rebaudioside M.
The difference between Applicant’s claimed method and the method taught by Zhang et al. and Brandle is that Zhang et al. and Brandle do not disclose seeding the solution comprising rebaudioside M with an amount of rebaudioside M sufficient to promote crystallization of the rebaudioside M.

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to seed the rebaudioside M solution at an appropriate temperature with high-purity crystals of rebaudioside M sufficient to promote 
One having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used, and also it is obvious to seed the rebaudioside M solution at an appropriate temperature with high-purity crystals of rebaudioside M sufficient to promote crystallization of the rebaudioside M to form 
Also, it should be noted that the common conventional technique of seeding a solution such as a solution comprising a chemical compound such as rebaudioside M to promote crystallization of said compound is well known in the art, and is well within the purview of a skilled artisan.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2016023103 A1) and Brandle (US 6,255,557 B1) as applied in claim 1 above, and further in view of Van Der Hoeven et al. (US 20160153017 A1).
	Claim 16 is drawn to a method according to claim 1, wherein the rebaudioside M solution comprises fermentatively-produced rebaudioside M.
The difference between Applicant’s claimed method and the method taught by Zhang et al. and Brandle al. is that Zhang et al. and Brandle do not disclose the use of a rebaudioside M solution that comprises fermentatively-produced rebaudioside M.
Van Der Hoeven et al. disclose a process for the preparation of rebaudioside M which comprises fermenting a recombinant microorganism of their invention in a suitable fermentation medium (see page 1, [0023]).  Furthermore, Van Der Hoeven et al. disclose a fermentation broth comprising rebaudioside M obtainable by their process and rebaudioside M obtained by a process according to their invention or obtainable from a fermentation broth according to their invention (see page 1, [0024]-[0025]).

One having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying 
Response to Arguments
Applicant's arguments with respect to claims 1, 3-7, 10-16, 19, 20 have been considered but are not found convincing.
The Applicant argues that Zhang describes the purification of rebaudioside M from a solution using chromatography and organic solvents, specifically methanol, ethanol, and mixtures thereof, e.g., 70% ethanol. Zhang, page 16, lines 4-11; page 17, line 22 to page 19, line 
separation.” Zhang, page 27, lines 18-19. No embodiment described by Zhang excludes the
use of chromatography.
	However, first, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). That is, although Zhang et al. disclose using chromatography, Zhang et al. also disclose the preparation or purification of rebaudioside M that does not use or employ chromatography (e.g., see examples 5-7). Furthermore, it should be noted that Applicant’s method as claimed does not require that the rebaudioside M be of any particular or specific purity. It only requires that the rebaudioside M or rebaudioside M composition be of high purity which is not defined in the specification as being of any particular or specific purity. In fact, Zhang et al. disclose that the method of the invention is typically one where the high purity rebM comprising composition is obtained from a lower purity rebM comprising composition by direct crystallization of rebM from water (see page 4, lines 3-5 of Applicant’s specification). Thus, obtaining high purity rebM from lower purity rebM of no particular or specific purity (which includes no particular or specific increase in purity and also includes increase in purity such as 1 or 2 %) would be considered routine and conventional in the art and obvious over knowledge known and disclosed in the prior art with respect to purifying steviol 
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
The Applicant argues that Zhang expressly states that: A key to the numerous advantages of the process described herein is the passage of the Stevia rebaudiana primary extract through a multi-column system including a plurality of columns, in series, packed with a porous adsorbent 
However, this does not mean that Zhang et al. do not disclose the preparation or purification of rebaudioside M that does not use or employ chromatography. First, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). That is, although Zhang et al. disclose using chromatography, Zhang et al. also disclose the preparation or purification of rebaudioside M that does not use or employ chromatography (e.g., see examples 5-7). Furthermore, it should be noted that Applicant’s method as claimed does not require that the rebaudioside M be of any particular or specific purity. It only requires that the rebaudioside M or rebaudioside M composition be of high purity which is not defined in the specification as being of any particular or specific purity. In fact, Zhang et al. disclose that the method of the invention is typically one where the high purity rebM comprising composition is obtained from a lower purity rebM comprising composition by direct crystallization of rebM from water (see page 4, lines 3-5 of Applicant’s specification). Thus, obtaining high purity rebM from lower purity rebM of no particular or specific purity (which includes no particular or specific increase in purity and also includes increase in purity such as 1 or 2 %) would be considered routine and conventional in the art and obvious over knowledge known and disclosed 
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
	The Applicant argues that Zhang fails to teach using an aqueous solution comprising less than 2% organic solvent(s) as claimed. Zhang, again, provides preferred aqueous alcoholic 
However on the contrary, Zhang et al. disclose Applicant’s method for purifying rebaudioside M from a steviol glycosides solution comprising rebaudioside M at a concentration of about 10g/L or above at a purity of above 10% by weight on a dry basis by crystallization (see examples 5-7; see also page 21, 1st paragraph).  Also, Zhang et al. disclose the typically, steviol glycosides can be obtained by extracting leaves of Stevia rebaudiana varietal, with water or alcohols (ethanol or methanol) (see page 13, last paragraph).  That is, Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides such as one comprising the steviol glycoside rebaudioside M can be used in their preparation. Therefore, it is obvious to use an aqueous solution such as one with no alcohol (e.g.; 0% alcohol (i.e.; less than 2% alcohol)) that comprises the steviol glycoside rebaudioside M in the preparation of rebaudioside M based on Zhang et al., or use an alcohol (e.g.; ethanol or methanol) solution in the preparation of rebaudioside M based on Zhang et al. Thus, Zhang et al. do teach using an aqueous solution comprising less than 2% organic solvent(s) as claimed. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by 
	The Applicant argues that regarding the Office Action’s allegation that Zhang describes purifying rebaudioside M in the absence of absorption chromatography, Applicant respectfully
disagrees. For example, page 21, first paragraph, describes the use of liquid chromatography. This is still excluded by claim 1. Examples 5 and 6 describe crystallization of a Reb M solution prepared using liquid chromatography described in Example 4. Example 7 requires the use of a methanol and isopropyl alcohol far in excess of 2%. None of Zhang’s Examples teach the elements of claim 1.
	However, it does not matter whether page 21, first paragraph, describes the use of liquid chromatography. More importantly, Zhang et al. disclose Applicant’s method for purifying rebaudioside M from a steviol glycosides solution comprising rebaudioside M at a concentration of about 10g/L or above at a purity of above 10% by weight on a dry basis by crystallization (see examples 5-7; see also page 21, 1st paragraph).  Also, Zhang et al. disclose the typically, steviol glycosides can be obtained by extracting leaves of Stevia rebaudiana varietal, with water or 
	In addition, Applicant’s method as claimed do not exclude the use of an aqueous solution that has been previously produced by a means that involves chromatography. It should be noted that Applicant’s method comprises “providing an aqueous solution comprising rebaudioside M”.  Thus, it does not matter whether or not this aqueous solution was previously produced by a means that involves chromatography, nor that Examples 5 and 6 describe crystallization of a Reb M solution prepared using liquid chromatography described in Example 4.  That is, it does not matter that whether or not the Reb M solution in Example 4 was prepared using liquid chromatography. Also, it does not matter that Example 7 requires the use of a methanol and isopropyl alcohol in excess of 2%, especially since it is aqueous solution that is provided is what comprises less than about 2% organic solvent(s). Again, Zhang et al. disclose the typically, steviol glycosides can be obtained by extracting leaves of Stevia rebaudiana varietal, with water or alcohols (ethanol or methanol) (see page 13, last paragraph).  That is, Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides such as one comprising the steviol glycoside rebaudioside M can be used in their preparation. Therefore, it is obvious to use an aqueous solution such as one with no alcohol (e.g.; 0% alcohol (i.e.; less than 2% alcohol)) that 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.

of claim 1.
However, the above rejection was made by applying Zhang et al. and Brandle al. references. And, Brandle discloses a method of extracting natural sweetener which can be rebaudioside A from a leaf of the Stevia plant (see col. 3, lines 52-61).  Furthermore, Brandle discloses that when the sweetener is rebaudioside A, the extraction can involve solvent extraction, ion exchange, precipitation, coagulation, crystallization, filtration, nanofiltration, supercritical fluid extraction, ultrafiltration, or a combination thereof (see col. 3, lines 52-61).  
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying 
	The Applicant argues that Existing methods for purification of rebaudioside A rely on repeated purification steps including chromatography, a capital expensive and time-consuming operation, and the use of organic solvents. The use of organic solvents requires complex and expensive equipment, as, for example, so-called explosion free equipment must be used. The need to regenerate organic solvents and actions that need to be taken to reduce their environmental impact due to solvent exhaust further add to costs. Specification, page 1, lines 28-33. These methods do not provide a substantially pure steviol glycoside composition
nor a rebaudioside composition of sufficient purity using only a single recrystallization step
which is capable of satisfying current JECFA standards and typically require the use of
chromatography and of organic solvents. Specification, page 2, lines 9-13. The claimed method allows for the isolation of a high purity rebaudioside M composition to be achieved potentially in a single unit operation, typically without the need for adsorption chromatography (also referred to as “binding elution chromatography’) and/or without the need for use of organic solvents. Specification, page 2, lines 20-25. The use of a combination of ultrafiltration and nanofiltration 
	However, Zhang et al. also disclose the preparation or purification of rebaudioside M that does not use or employ chromatography (e.g., see examples 5-7). First, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, it should be noted that Applicant’s method as claimed does not require that the rebaudioside M be of any particular or specific purity. It only requires that the rebaudioside M or rebaudioside M composition be of high purity which is not defined in the specification as being of any particular or specific purity. In fact, Zhang et al. disclose that the method of the invention is typically one where the high purity rebM comprising composition is obtained from a lower purity rebM comprising composition by direct crystallization of rebM from water (see page 4, lines 3-5 of Applicant’s specification). Thus, obtaining high purity rebM from lower purity rebM of no particular or specific purity (which includes no particular or specific increase in purity and also includes increase in purity such as 1 or 2 %) would be considered routine and conventional in the art and obvious over knowledge known and disclosed in the prior art with respect to purifying 
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside M, and also since ultrafiltration and nanofiltration are well known filtration processes or techniques that are used for concentrating chemical solutions to prepare or obtain a concentrated form of a desired product such as rebaudioside M, and also because Zhang et al. disclose or suggest that an aqueous solution of steviol glycosides (which includes rebaudioside M) can be used.
The Applicant argues that the Office Action cites Prakash for the disclosure of seeding the rebaudioside A solution at an appropriate temperature with high-purity crystals of rebaudioside A sufficient to promote crystallization of the rebaudioside A to form pure 
However, the above rejection was made by applying Zhang et al., Brandle and Prakash et al. references. And, Prakash et al. disclose a method of purifying rebaudioside A further comprises the step of seeding (optional step) the rebaudioside A solution at an appropriate temperature with high-purity crystals of rebaudioside A sufficient to promote crystallization of the rebaudioside A to form pure rebaudioside A (see col. 9 lines 1-13). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Zhang et al.’s method of purifying rebaudioside M from an aqueous solution comprising less than 2% organic solvent(s) such as an alcohol(s) and to exclude the use of chromatography in purifying rebaudioside M as disclosed by Zhang et al. such as in examples 5-7, and to also use or apply ultrafiltration and nanofiltration (not chromatographic techniques) to the concentrating of the solution such as to improve the purity and/or quality of rebaudioside M, especially since Zhang et al. disclose filtrating and concentrating the filtrate and also teach or suggest concentrating by nanofiltration and that ultrafiltration (which like nanofiltration is well known to concentrate solutions) can also be used, and also to concentrate by applying evaporation and spray-drying the solutions (not chromatographic techniques), and also especially since Brandle discloses or suggest that ultrafiltration and nanofiltration can be used or applied in the extraction, isolation or preparation rebaudioside A which is also contained together with rebaudioside M in the stevia composition and that it is also a rebaudioside with a similar structure as rebaudioside 
Also, it should be noted that the common conventional technique of seeding a solution such as a solution comprising a chemical compound such as rebaudioside M to promote crystallization of said compound is well known in the art, and is well within the purview of a skilled artisan.
The Applicant argues that Van Der Hoeven does not remedy the deficiencies of Zhang.
However, the above rejection was made by applying Zhang et al., Brandle and Van Der Hoeven references. And, Van Der Hoeven et al. disclose a process for the preparation of rebaudioside M which comprises fermenting a recombinant microorganism of their invention in a suitable fermentation medium (see page 1, [0023]).  Furthermore, Van Der Hoeven et al. disclose a fermentation broth comprising rebaudioside M obtainable by their process and rebaudioside M obtained by a process according to their invention or obtainable from a fermentation broth according to their invention (see page 1, [0024]-[0025]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623